Case: 21-20514    Document: 00516558417       Page: 1    Date Filed: 11/28/2022




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                               No. 21-20514                      November 28, 2022
                             Summary Calendar                       Lyle W. Cayce
                                                                         Clerk

   William Henry Krieg,

                                                        Plaintiff—Appellant,

                                    versus

   Donald Avant; Mark Thurston; John Fuentes; John
   Doe, Texas Department of Criminal Justice-Medical
   Director; State of Texas; John Doe, Texas Department
   of Criminal Justice-Engineer; John Doe, Texas
   Department of Criminal Justice-Transportation
   Division Supervisor; Texas Department of Criminal
   Justice; Lannette Linthicum; Bryan Collier; John Doe,
   Coffield Medical Director; John Doe, Michael Medical
   Director; Donna Sollenberger; Robert Knoth; Adapbi
   Nwafor; Folasade Ojo; John Doe, University of Texas
   Medical Branch; Lieutenant Parker; Medical Director
   Erin A. Jones,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 4:17-CV-774
Case: 21-20514        Document: 00516558417              Page: 2       Date Filed: 11/28/2022

                                          No. 21-20514


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
           Plaintiff William Henry Krieg is an inmate in the custody of the Texas
   Department of Criminal Justice. He sustained injuries to his back and head
   in March 2015 while riding in a TDCJ transport bus that crashed into another
   vehicle. This action arises out of that accident and related medical care Krieg
   received.
           Krieg, proceeding pro se, brought Section 1983 claims against the State
   of Texas and multiple individuals for violations of his Eighth Amendment
   right to be free from cruel and unusual punishment. The district court in two
   orders dismissed those claims for lack of subject matter jurisdiction and for
   failure to state a claim. Krieg now appeals those orders, largely rehashing the
   arguments he made before the district court. 1 He has also moved to appoint
   counsel.
           Krieg’s motion for appointment of counsel is DENIED. See Cooper v.
   Sheriff, 929 F.2d 1078, 1084 (5th Cir. 1991) (requiring movant show
   “exceptional circumstances” warrant appointment of counsel).
           The court has carefully considered this appeal in light of the briefs, the
   record, and the opinion of the district court. Having done so, we find no
   reversible error of fact or law and affirm for essentially the reasons stated in
   the district court’s thorough and well-reasoned opinions.
           For the foregoing reasons, the district court’s judgment is
   AFFIRMED.



           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
            Krieg has not raised any challenge to the district court’s jurisdictional holdings.
   He has therefore forfeited any argument in that regard. See United States v. Fernandez,
   48 F.4th 405, 412 (5th Cir. 2022).




                                                2